DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 and 16-21 are pending in this application.

Election/Restrictions

Applicant’s election without traverse of Group I (Claims 1-14, 16 and 17) and of the species (immune cell: T-cell) and (inhibited molecule: PD-1) in the reply filed on  is acknowledged.  Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 10/26/2021.

Claims 1-14, 16 and 17 were examined on their merits.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Co-culture Screening of Immuno-Modulatory Therapies

Claim Objections

Claims 3-4 are objected to because of the following informalities:  “VI” should be changed to “CI”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8, 13, 14, 16 and 17 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Zhang et al. (2006) as evidenced by Shinsato et al. (2020).





et al. teaches a method of producing reconstruct comprising contacting a culture comprising a growth matrix and an activated/stimulated (Pg. 465, Column 1, Lines 6-10) immune cell (T-lymphocyte) in the growth matrix (Type I collagen matrix) with a biological matrix mimetic (Type I collagen matrix) comprising a target (melanoma/tumor) cell (Pg. 460, Fig. 2A and Pg. 465, Column 2, Lines 11-26), which has been added to the collagen biological matrix mixture and the mixture polymerized (see Shinsato et al., Pg. 3, Fig. 1;
and allowing the T-cell to migrate to the biological matrix mimetic, bind the cancer cells and counting apoptotic tumor cells (Pg. 465, Column 2, Lines 26-35 and Pg. 460, Fig. 2B);
and wherein an immune activation agent CCL2) is added before the T-cell migrate to the biological matrix mimetic (Pg. 463, Table 6, a)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




s 1-8, 13, 14, 16 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang et al. (2006) as evidenced by Shinsato et al. (2020), as applied to Claims 1, 2, 7, 8, 13, 14, 16 and 17 above, and further in view of Parikh et al. (2014), as evidenced by Corning (2021) and Parikh et al. (2014), cited in the IDS, and Fischer et al. (2012).

The teachings of Zhang et al. were discussed above.

Zhang et al. does not teach a method wherein the biological matrix comprises collagen IV, laminin, fibronectin, and hyaluronic acid in a ratio of about 1.5-3:1.5-3:2-3:1:1, as required by Claim 3;
wherein the above components are present in a ratio of about 2:2:2.5:1:1, as required by Claim 4;
wherein the biological matrix mimetic is overlaid on a surface coated with an endosteum mimetic, as required by Claim 5;
or wherein the endosteum mimetic comprises fibronectin and collagen I at a ratio of about 0.75-3.5:1, as required by Claim 6.  





et al. teaches a method of producing a bone marrow reconstruct which comprises a biological matrix mimetic comprising:  Matrigel™ (comprising laminin and collagen IV, as evidenced by Corning, Pg. 1, Lines 1-4), fibronectin and collagen I (Pg. 2, Lines 44-48) which is overlaid on a surface coated with endosteal mimetic (Pg. 6, Fig. 1) the endosteal mimetic comprising fibronectin and collagen I at a concentration of 77 µg/ml:29 µg/ml or 2.7:1 (within the claimed range) (Pg. 2, Lines 49-50); wherein the system can be used to co-culture malignant and non-malignant bone marrow cells (Pg. 3, Line 10).

Parikh et al. (2014, IDS) teaches a method of producing a bone marrow reconstruct which comprises a biological matrix mimetic comprising:  Matrigel™ (comprising laminin and collagen IV, as evidenced by Corning, Pg. 1, Lines 1-4), fibronectin and collagen I, at a ratio of 4:2.5:1 (Pg. 1130, Column 2, Lines 45-48).

Fischer et al. teaches that insoluble scaffolds of collagen and hyaluronic acid promote cellular attachment that could be used as a tissue engineered scaffold to promote cell growth (Pg. 1645, Abstract).





et al. (2014) and (2014, IDS) comprising laminin and collagen IV, fibronectin and collagen I at a ratio of 4:2:5:1 to include hyaluronic acid as taught by Fisher et al. and prepare the mimetic wherein collagen IV, laminin, fibronectin, and hyaluronic acid in a ratio of about 2:2:2.5:1:1, because this is no more than the application of a known technique (inclusion of hyaluronic acid in collagen cell scaffold matrix) to a known product (cell scaffold matrix comprising collagen) ready for improvement to yield predictable results (cell scaffold matrix).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because Fisher et al. teaches that insoluble scaffolds of collagen and hyaluronic acid promote cellular attachment that could be used as a tissue engineered scaffold to promote cell growth.  


It would also have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of the components in the biological matrix of Parikh et al. (2014), (2014, IDS) and Fisher et al. comprising collagen IV, fibronectin, laminin, collagen I and hyaluronic acid so that the ratio of  collagen IV, laminin, fibronectin, collagen I and hyaluronic acid is about 2:2:2.5:1:1 because the determination of the optimal ratio of  known biological matrix components by routine experimentation and optimization of result effective variables would have been within the purview of those of ordinary skill in the art.  In this instance, all of the components are known in the art to produce the effective result of 3-D cell support and growth (see above), and the determination of the optimal ratio of those components of the matrix to provide optimal conditions for cell support and culture would have been a motivating factor to those of ordinary skill in the art before the effective filing date of the claimed invention.  The MPEP at 2144.05 A. and B. states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

 Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges  is the optimum combination of percentages.");
Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).

There would have been a reasonable expectation of success in making this modification because the combined references teach a biological matrix with the same components as claimed wherein the components are in a similar ratio.







et al. (2014), (2014, IDS) and Fisher et al. for the biological matrix of Zhang et al. because this is no more than the simple substitution of one known element (biological matrix mimetic comprising collagen IV, laminin, fibronectin, collagen I and hyaluronic acid in a ratio of about 2:2:2.5:1:1) for another (biological matrix mimetic comprising Type I collagen matrix) to obtain predictable results (cell scaffold for co-culture of immune and cancer cells).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this substitution in order to utilize a cell scaffold more suitable for mimicking the bone marrow milieu if assessing T-cell migration toward bone cancer cells rather than the skin mimetic taught by Zhang et al. above.  There would have been a reasonable expectation of success in making this substitution because at least Zhang et al. and the Parikh et al. references are drawn to the same field of endeavor, that is, 3-D cell scaffold mimetics.

s 1, 2, 7, 8, 9, 13, 14, 16 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang et al. (2006) as evidenced by Shinsato et al. (2020), as applied to Claims 1, 2, 7, 8, 13, 14, 16 and 17 above, and further in view of Turtle et al. (2016).

The teachings of Zhang et al. were discussed above.

Zhang et al. does not teach a method wherein the T-cell comprises a chimeric antigen receptor (CAR) and the suitable conditions allow the CAR to bind the target cell, as required by Claim 9.

Turtle et al. teaches that autologous T-cells are genetically modified to express a chimeric antigen receptor specific for CD19 to treat B-cell acute lymphoblastic leukemia and that CAR-T cells have been used to treat non-Hodgkins lymphoma and chronic lymphocytic leukemia (Pg. 2123, Column 1, Lines  1-2 and Column 2, Lines 1-7).

 It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to substitute the non-specific T-cells of Zhang et al. for the CAR-T cells of Turtle et al. because this is no more than the simple substitution of one known element (specific targeted CAR-T cells) for another (non-specific T-cells) to obtain predictable results (migration of CAR-T cells to biological matrix containing target cancer cells).  


The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this substitution in order to assess CAR T-cell migration toward bone cancer cells instead of melanoma cells.  

There would have been a reasonable expectation of success in making this substitution because at Zhang et al. teaches a T-cell migration assay using non-specific T-cells and Turtle et al. teaches that T-cells can be genetically modified to me more specific for a type of cancer cell, therefore the CAR-T cells would be expected to function in an equivalent manner to the non-specific T-cells which is to seek out, bind and destroy cancer cells.

Claims 1, 2, 7, 8, 10-14, 16 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang et al. (2006) as evidenced by Shinsato et al. (2020), as applied to Claims 1, 2, 7, 8, 13, 14, 16 and 17 above, and further in view of Peng et al. (2012).
et al. were discussed above.

Zhang et al. does not teach a method wherein the biological matrix mimetic comprises the checkpoint inhibitor of PD-1, as required by Claims 10-12.

Peng et al. teaches that blocking/inhibiting PD-1 with the checkpoint inhibitor (anti-mouse PD-1 antibody) along with adoptive cell transfer with activated T-cells increases the number of transferred T-cells at a tumor site in vivo and enhanced tumor regressions compared with the treatments individually (Pg. 5209, Abstract).

It would also have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang et al. of performing a T-cell migration assay of T-cells toward cancer cells in a biological matrix mimetic to include PD-1 as taught by Peng et al. in the biological matrix mimetic because this is no more than the use of a known technique (in vivo treatment with PD-1 inhibitor and t-cells) to improve a known method (T-cell cancer migration assay) in the same way (assess PD-1 inhibitor effect on T-cell migration in vitro).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:


Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to assess the effect of PD-1 inhibitor antibody on T-cell migration in vitro.  There would have been a reasonable expectation of success in making this modification because both Zhang et al. and Peng et al. are reasonably drawn to the same field of endeavor, that is, assessing T-cells as treatments for cancer in vivo or in vitro.  

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571) 272-3348. The examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        11/04/2021